UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 8, 2012 Altair Nanotechnologies Inc. (Exact Name of Registrant as Specified in its Charter) Canada 1-12497 33-1084375 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 204 Edison Way Reno, NV (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (775) 856-2500 N/A (Former name, former address, and formal fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 1.01 Entry into Material Definitive Agreement On May 8, 2012, Altairnano, Inc. (the "Company") and Inversiones Energeticas S.A. de C.V. (“INE”) entered into an amendment to contract dated February 9, 2011 between the Company and INE (the “Contract”) for the provision of a ten megawatt ALTI-ESS advanced battery system in El Salvador. As anticipated by the Contract, the Contract was submitted for approval to a government entity that regulates electric utilities in El Salvador.The failure of that entity in April 2011 to grant the required approval triggered a 120-day period during which INE could continue to seek approval and at the end of which the Contract automatically terminated.That period has previously been extended by the Company and INE, in part into to permit the completion of feasibility modeling.With such modeling having been completed, the Company and INE entered into the amendment to extend the period during which INE can seek regulatory approval, before automatic termination, to August 30, 2012. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 10Amendment to INE Contract executed May 8, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Altair Nanotechnologies Inc. Dated: May 14, 2012 By /s/ Stephen Huang Stephen Huang, Chief Financial Officer
